DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 and 10/6/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shizu (US Patent Application Pub. No.: US 2014/0210297 A1) in view of Yasuhara et al. (US Patent Application Pub. No.: US 2006/0152188 A1).
For claim 15, Shizu discloses the claimed invention comprising: a rotor (reference numeral 14, figure 6), a stator (reference numeral 12) comprising a stator core with a plurality of salient stator poles (reference numerals T1-T18) arranged in groups as a number of motor electrical phases (U, V, and W phases around stator poles, see figure 6), the stator poles group having an equal number of poles (each phase has equal number of poles, i.e. 8 poles, see figure 6), each group of stator poles comprising at least one stator pole (see figure 6), the electrical phase being split into groups (group for each phase, see figure 6), each electrical phase having at least one electrical phase group (figure 6), each electrical phase group being formed by a plurality of series of electric coils (i.e. reference numerals C1-C4, see figure 6), each series of electric coils in the electrical phase group having equal number of turns (see paragraph [0017]).  Shizu however does not specifically disclose the plurality of series of electric coils being divided into at least four subgroups, each subgroup having an equal number of sub-coils in series and comprising at least two sub-coils, wherein each subgroup has a first end and a second end, each of the first ends of the subgroups are connected together to create a common connection, and each second end of each subgroup being an exposed termination so as to create a plurality of exposed terminations.  
Yasuhara et al. disclose the plurality of series of electric coils (reference numerals U1-U8, see figure 3) being divided into at least four subgroups (coils U1 and U2 constituting one subgroup, coils U3 and U4 constituting another subgroup, coils U5 and U6 constituting a third subgroup, and coils U7 and U8 being a fourth subgroup, see figure 3), each subgroup having an equal number of sub-coils in series and comprising at least two sub-coils (i.e. coils U1 and U2, see figure 3), wherein each subgroup has a first end and a second end (an end adjacent point N in figure 3 being a first end, and the opposite end being the second end, see figure 3), each of the first ends of the subgroups are connected together to create a common connection (i.e. the end of each of the subgroups adjacent to point N being connected, see figure 3), and each second end of each subgroup being an exposed termination so as to create a plurality of exposed terminations (ends of each of the subgroups that are adjacent to reference character U seen in figure 3 constituting the second end being exposed terminations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least four subgroups and also the common connection and the plurality of exposed terminations as disclosed by Yasuhara et al. for the phase groups of Shizu for predictably providing desirable configurations for facilitating the performance of the rotating machine.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834